Citation Nr: 0020420	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
dislocation of the left shoulder, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for postoperative dislocation of the 
left shoulder.

In February 1998, the Board remanded the case to the RO for 
additional development of the issue on appeal.  In a March 
1999 supplemental statement of the case, the RO provided 
notice of continued denial of an increased evaluation for a 
left shoulder disorder, following additional development and 
consideration of the issue, as requested by the Board in its 
remand.  However, the case was again remanded by the Board to 
the RO in March 2000.  The case has now been returned to the 
Board for further appellate review.  


REMAND

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5017(a)(West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

This case was first remanded in February 1998 for, among 
other things, a VA examination in order to ascertain the 
current level of the veteran's service-connected left 
shoulder disability, to include functional loss due to pain, 
and also to consider separate evaluations, if appropriate.  
In July 1998, a VA examination was canceled due to the 
veteran's incarceration in a state prison.  Internal records 
show that the VA could not provide a physician to visit the 
correctional facility the veteran was housed in, and the 
facility would not release the veteran to attend an 
examination at the RO.  In March 1999, the veteran was 
transferred to the Red Eagle Honor Farm.  A second attempt to 
obtain a VA examination was canceled in March 1999, again due 
to the unavailability of an examiner to perform an 
examination at that facility.  Internal memorandum from March 
1999 indicated that the facility did not have a physician 
there who could examine the veteran in conjunction with his 
claim.

In the March 2000 remand, the Board noted that there was no 
evidence of record demonstrating that the RO attempted to 
obtain a fee basis examination of the veteran while in 
prison.  The Board acknowledged that providing VA 
examinations to veterans incarcerated in prison may be 
difficult and, in some circumstances, virtually impossible.  
However, it also noted that the United States Court of 
Appeals for Veterans Claims ("Court") has held that "those 
who adjudicate claims of incarcerated veterans [must] be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
Bolton, the Court remanded a case involving an incarcerated 
veteran who failed to appear for a VA examination because the 
claims file contained no information concerning the efforts 
expended by the RO to perform the examination, such as an 
attempt to secure a fee- based physician to conduct the 
examination.  Id.

The Board remanded this case to the RO in March 2000 in order 
to schedule the veteran for an additional VA orthopedic 
examination of his left shoulder disability or, if this was 
not feasible, to schedule the veteran for a fee basis 
examination.  A review of the record indicates that the only 
documents that have been added to the claims folder since the 
March 2000 remand are a Compensation and Pension Examination 
Request Worksheet, and a July 2000 Informal Hearing 
Presentation.  The worksheet notes that an examination was 
requested by the March 2000 remand, but does not indicate 
that any action was taken to schedule an examination.  The 
Informal Hearing Presentation notes that the development 
ordered by the March 2000 remand was not completed.  
Therefore, the Board, mindful of the holding of the Court in 
Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders, finds 
that another remand is required to complete the action 
requested in March 2000.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should again schedule the 
veteran for an orthopedic examination or 
if a VA examination is not feasible, a 
fee basis examination, in order to 
ascertain the nature and extent of his 
left shoulder disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting this examination, the 
examiner should specifically describe 
any objective findings of pain, 
weakness, excess fatigability, or 
incoordination referable to the 
veteran's left shoulder disability.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the 
service-connected disorder, to include, 
but not limited to, restriction in range 
of motion due to pain, weakness, 
incoordination, or excess fatigability.  
To this end, the examiner should be 
asked to express an opinion on whether 
pain, weakness, incoordination, or 
excess fatigability could significantly 
limit functional ability during flare-
ups or when the affected joint is used 
repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain, weakness, 
incoordination, or excess fatigability 
on use or during flare-ups.  The nature 
and extent of any muscle damage should 
also be described, to include an opinion 
as to the extent of such damage to the 
rest of the left arm.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

2.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  A separate 
evaluation for the surgical scars of the 
shoulder and muscle damage, if found, 
under the appropriate diagnostic codes 
should also be made, in accordance with 
Esteban v. Brown, 6 Vet. App. 259 
(1994).  The RO should evaluate the 
veteran's left shoulder disability under 
38 C.F.R. § 4.71a.  This review should 
include considerations of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
well as all information added to the 
file since the last supplemental 
statement of the case.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  If the RO is unable 
to provide the veteran with a VA or fee-
basis examination, it should document 
its efforts to provide such an 
examination.  See Stegall v. West, 11 
Vet. App. 268 (1998); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995). 

4.  When the aforementioned development 
has been accomplished, and after the 
case has been be reviewed by the RO, to 
the extent that the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  The Board intimates 
no opinion as to the ultimate outcome by 
the action taken above. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


